Citation Nr: 1045373	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for asbestosis.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include generalized anxiety 
disorder and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that new and material 
evidence had not been received sufficient to reopen the Veteran's 
previously denied claims of service connection for asbestosis and 
for hypertension.  This matter also is before the Board on appeal 
of a December 2007 rating decision in which the RO denied the 
Veteran's claim of service connection for PTSD.  A Travel Board 
hearing was held at the RO in September 2009 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

The Board observes that, in a February 2001 rating decision, the 
RO denied the Veteran's claims of service connection for 
asbestosis and for hypertension.  The Veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
asbestosis and for hypertension are as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen these claims.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having generalized anxiety disorder 
and major depression in addition to PTSD.  Thus, the claims of 
service connection for PTSD and for an acquired psychiatric 
disability other than PTSD, to include generalized anxiety 
disorder and major depression, are as stated on the title page of 
this decision.  

The claim of service connection for an acquired psychiatric 
disability other than PTSD, to include generalized anxiety 
disorder and major depression, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In February 2001, the RO denied the Veteran's claims of 
service connection for asbestosis and for hypertension; this 
decision was not appealed and it became final.

2.  The evidence received since February 2001 does not relate to 
unestablished facts necessary to substantiate the claims of 
service connection for asbestosis and/or for hypertension.

3.  The Veteran has not reported his claimed in-service stressors 
consistently to his post-service VA treating physicians such that 
corroboration of these alleged incidents can be attempted.

4.  The Veteran's claimed in-service stressors also have not been 
corroborated by any of his post-service VA treating physicians 
during a VA examination or on VA outpatient treatment.

5.  The competent medical evidence does not contain a diagnosis 
of PTSD based on a corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The February 2001 RO decision, which denied the Veteran's 
service connection claims for asbestosis and for hypertension, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.104 (2010).

2.  Evidence received since the February 2001 Board decision in 
support of the claims of service connection for asbestosis and 
for hypertension is not new and material; accordingly, these 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in June 2005, February 2007, and in January 
2008, VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including what 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disability to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA substantially has 
satisfied the requirement that the Veteran be advised to submit 
any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The June 205 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of the 
claims of service connection for asbestosis and for hypertension, 
and noted the evidence needed to substantiate the underlying 
claims.  That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does 
not support reopening the Veteran's claims of service connection 
for asbestosis or for hypertension.  The evidence also does not 
support granting the Veteran's service connection claim for PTSD.  
Thus, any failure to notify and/or develop these claims under the 
VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in the February 2007 and January 2008 VCAA 
notice letters, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, with respect to the claims to reopen 
previously denied service connection claims for asbestosis and 
for hypertension, notice as to what is required to substantiate a 
claim of service connection was issued to the Veteran and his 
service representative in June 2005 prior to the currently 
appealed rating decision in September 2005; thus, this notice was 
timely.  With respect to the Veteran's service connection claim 
for PTSD, notice as to what is required to substantiate a claim 
of service connection was issued in February 2007 prior to the 
currently appealed rating decision issued in December 2007; thus, 
this notice also was timely.  Because the Veteran's previously 
denied claims of service connection for asbestosis and for 
hypertension are not being reopened, and because his service 
connection claim for PTSD is being denied in this decision, any 
question as to the appropriate disability ratings or effective 
dates is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been received to reopen the Veteran's 
claims of service connection for asbestosis and for hypertension, 
examinations are not required.  There also is no competent 
evidence, other than the Veteran's statements, which indicates 
that PTSD may be associated with service.  The Veteran is not 
competent to testify as to etiology of PTSD as it requires 
medical expertise to diagnose.  There also is no competent 
evidence of an in-service stressor.  Service connection for PTSD 
cannot be granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).   Thus, the Board finds that an 
examination for PTSD is not required even under the low threshold 
of McLendon.  As noted above, the Veteran's claimed in-service 
stressors also have not been corroborated by a VA examiner during 
a VA examination or on VA outpatient treatment, as is now 
permitted in certain circumstances under the revised regulations 
governing PTSD claims.  See 38 C.F.R. § 3.304(f) (effective 
July 13, 2010).  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.



New and Material Evidence

In February 2001, the RO denied the Veteran's claims of service 
connection for asbestosis and for hypertension.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2010).  This decision was issued to the Veteran in February 
2001.  He did not appeal the February 2001 rating decision and it 
became final.

The claims of service connection for asbestosis and for 
hypertension may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen these claims on a VA 
Form 21-4138 which was date-stamped as received by the RO on 
May 13, 2005.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to 
this appeal, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether evidence 
is new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for asbestosis and for hypertension, the 
evidence before VA at the time of the prior final rating decision 
in February 2001 consisted of his service treatment records, an 
October 1999 letter from Dominic Gaziano, M.D., F.C.C.P., and a 
response from the U.S. Navy Personnel Command dated in January 
2001 concerning the Veteran's alleged in-service asbestos 
exposure.  The RO noted that the Veteran's service treatment 
records were negative for any complaints or treatment of 
asbestosis or hypertension.  The RO acknowledged that, in October 
1999, Dr. Gaziano diagnosed the Veteran as having mixed dust 
pneumoconiosis, including asbestosis, and noted that he had 
experienced hypertension for the previous 10 years.  The RO also 
acknowledged that the U.S. Navy Personnel Command had informed VA 
that, based on the Veteran's in-service duties as a radioman, the 
probability of in-service exposure to asbestos was minimal.  The 
RO concluded that, although the Veteran had been diagnosed as 
having a condition related to asbestos exposure, and although he 
had served aboard U.S. Navy ships, it could not be conceded that 
any in-service asbestos exposure had caused his current 
disability especially in light of an extensive post-service 
history of asbestos exposure working as a locomotive engineer.  
The RO also concluded that, without evidence of a medical nexus 
between the Veteran's current hypertension and active service, 
service connection for hypertension was not warranted.  Thus, the 
claims were denied.

The newly received evidence includes post-service VA and private 
treatment records, the Veteran's lay statements, and Board 
hearing testimony.  He has contended that new and material 
evidence has been received sufficient to reopen his previously 
denied service connection claims for asbestosis and hypertension.  

The newly submitted medical evidence shows that the Veteran is 
being treated for hypertension as an outpatient in the VA health 
care system.  There is no indication that the Veteran currently 
is being treated for asbestosis, although he submitted various 
private treatment records dated in the late 1990's which showed 
treatment for lung problems at that time.  He also resubmitted a 
copy of Dr. Gaziano's October 1999 letter in support of his claim 
to reopen a claim of service connection for asbestosis.  The 
Board observes that, when he was seen by Dr. Gaziano in October 
1999 for treatment of asbestosis, the Veteran did not report any 
in-service history of asbestos exposure.  

With respect to the Veteran's application to reopen claims of 
service connection for asbestosis and for hypertension, the Board 
notes that the evidence which was of record in February 2001 
showed that, although the Veteran had been diagnosed as having 
asbestosis and hypertension, the competent medical evidence did 
not indicate that either of these disabilities was related to 
active service.  None of the newly received evidence indicates 
that either the Veteran's asbestosis or his current hypertension 
is related to active service, however.  There also is no 
indication in the newly received evidence that the Veteran has 
been seen for treatment of asbestosis since he was seen by 
Dr. Gaziano in October 1999.  The letter from Dr. Gaziano is 
duplicative of evidence previously considered because a copy of 
that letter was of record at the time of the February 2001 rating 
decision.  In summary, the Board finds that, although the 
evidence received since February 2001 is new, in that it has not 
been received previously by agency adjudicators, it is cumulative 
or redundant of the evidence at the time of the prior decision 
showing that the Veteran's asbestosis and hypertension were not 
related to active service.  Thus, the newly received evidence 
does not relate to unestablished facts necessary to substantiate 
the claims and does not raise a reasonable possibility of 
substantiating them.  Because new and material evidence has not 
been received, the Board finds that the previously denied claims 
of service connection for asbestosis and for hypertension are not 
reopened.

Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service.  
Specifically, he contends that his service aboard U.S.S. YOSEMITE 
during the Cuban Missile Crisis in October 1962 resulted in 
several alleged in-service stressors which contributed to his 
subsequent PTSD.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for PTSD.  The Board 
notes initially that the Veteran does not contend, and the 
evidence does not show, that he was diagnosed as having PTSD 
during active service or that he engaged in combat with the enemy 
during active service.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) relating to in-service stressors reported 
by combat Veterans are inapplicable.  See 38 U.S.C.A. § 1154(b).  
He has contended instead that his in-service stressor occurred 
while he was assigned to U.S.S. YOSEMITE during the Cuban Missile 
Crisis in October 1962.  The Veteran's service personnel records 
confirm that he served for 23 months about U.S.S. YOSEMITE from 
approximately March 1962 to February 1964.  Thus, it appears that 
he served aboard this ship at the time of the Cuban Missile 
Crisis in October 1962.

The Veteran has not provided sufficient details concerning his 
alleged in-service stressors, however, such that they could be 
capable of corroboration by the Joint Services Records Research 
Center (JSRRC).  For example, on VA outpatient treatment in 
October 2006, the Veteran identified his in-service stressor as 
serving as a radioman during the Cuban Missile Crisis when he was 
assigned to code outgoing and decode incoming military data and 
information sent from Washington, D.C., to the commander in 
charge of U.S. Navy forces during the Cuban Missile Crisis.  
Although the Veteran's service personnel records confirm that he 
served as a radioman during active service, these records reflect 
only that he served aboard U.S.S. YOSEMITE which was anchored in 
Kingston, Jamaica, throughout the Cuban Missile Crisis.  
Information obtained by the RO from the National Archives, Modern 
Military Branch, indicates instead that U.S.S. YOSEMITE served as 
a destroyer tender and tended (or serviced) ships involved in the 
naval quarantine of Cuba.  There is no indication in the 
Veteran's service personnel records or in the ship's history for 
U.S.S. YOSEMITE that the commanding officer of U.S.S. YOSEMITE 
served as the commander of U.S. Navy forces during the Cuban 
Missile Crisis or that U.S.S. YOSEMITE was involved in the naval 
quarantine of Cuba itself.  In an undated psychiatric evaluation 
from a Vet Center included in the claims file, the Veteran 
asserted that his in-service stressor occurred while he was 
assigned to a different destroyer tender, U.S.S. J.C. OWENS, 
during the Cuban Missile Crisis.  Again, the Veteran's service 
personnel records show that he was assigned to U.S.S. YOSEMITE 
from approximately March 1962 to February 1964, including during 
the Cuban Missile Crisis in October 1962.  These records also 
show that the Veteran was assigned to U.S.S. J.C. OWENS from 
approximately November 1960 until March 1962, prior to the Cuban 
Missile Crisis.  The Veteran reported to his Vet Center social 
worker in July 2009 that his in-service stressor occurred aboard 
U.S.S. J.C. OWENS during the Cuban Missile Crisis when this ship 
was involved in the naval blockade (or quarantine) of Cuba.  He 
has not provided any details concerning specific in-service 
incidents which may have occurred during the Cuban Missile Crisis 
that, in his view, contributed to or caused his PTSD.  Instead, 
the Veteran simply has asserted that service in the Cuban Missile 
Crisis was an in-service stressor which led to his subsequent 
PTSD.  Absent specific details concerning the alleged incident(s) 
which may have occurred during the Veteran's service, however, 
the Board finds that such incidents are not capable of 
corroboration by the JSRRC.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the transcriber 
is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, in a July 2009 letter, a VA social worker 
from the Vet Center in Princeton, West Virginia, stated that the 
Veteran had identified an alleged in-service stressor while he 
was aboard U.S.S. YOSEMITE during the Cuban Missile Crisis as 
witnessing a plane crash in which 3 people were killed.  A review 
of deck logs from U.S.S. YOSEMITE shows that, on November 26, 
1962, at 0356 hours (or 3:56 a.m.), while this ship was anchored 
in Kingston harbor, Jamaica, a brilliant flash followed by flames 
was observed at bearing 261 on the island.  Two officers aboard 
this ship confirmed that they had seen an aircraft fly in to the 
top of a hill.  At 0645 hours (or 6:45 a.m.) that same day, the 
shore patrol officer sent a message to the ship identifying the 
crashed plane as Columbian with 3 persons aboard presumed dead.  
Although the Veteran reported to his Vet Center social worker in 
July 2009 that he had witnessed this plane crash in November 
1962, he subsequently testified before the Board later that same 
month (in July 2009) that he had not, in fact, witnessed this 
plane crash.  The Veteran testified instead that he had been made 
aware of the plane crash by others on the ship.  Although the 
deck logs from U.S.S. YOSEMITE confirm that the plane crash 
occurred in November 1962, and although the Veteran's service 
personnel records confirm that he was assigned to U.S.S. YOSEMITE 
at the time of the plane crash, he has testified that he was not, 
in fact, exposed to the claimed in-service stressful event itself 
(the plane crash).  Thus, even applying the relaxed evidentiary 
standard for claimed in-service stressors found in Pentecost, the 
Veteran's own Board hearing testimony contradicts any suggestion 
that he was exposed to the in-service stressful event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that the 
fact that Veteran was assigned to and stationed with unit that 
was present while event occurred strongly suggests that he was, 
in fact, exposed to the stressor event).  Accordingly, to the 
extent that the July 2009 VA social worker's opinion is based on 
his inaccurately reported in-service history of witnessing a 
plane crash which he did not, in fact, witness, the Board finds 
that such medical evidence is not probative on the issue of 
whether the Veteran's current PTSD is related to active service.  

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  In this case, although the Veteran has 
contended that his fear of hostile (in this case, Soviet) 
military action during the Cuban Missile Crisis constituted his 
alleged in-service stressor, the Board finds that the revised 
§ 3.304 is not applicable because none of the Veteran's alleged 
in-service stressors proved capable of corroboration.  See 
75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 
41092 (July 15, 2010) (correcting the effective date of the 
revised § 3.304 to July 13, 2010).  The Board acknowledges that 
the post-service medical evidence contains a diagnosis of PTSD.  
None of the Veteran's post-service VA treating physicians who 
diagnosed him as having PTSD provided an opinion which could 
serve to corroborate his alleged in-service stressor where that 
stressor also resulted in a diagnosis of PTSD.  Id.  The Board 
notes in this regard that the Veteran has not reported his 
alleged in-service stressors consistently to his post-service VA 
treating physicians.  With the exception of VA outpatient 
treatment in October 2006, the undated psychiatric evaluation 
from a Vet Center, and the July 2009 letter from a VA social 
worker, the Veteran otherwise did not report any alleged in-
service stressors to several VA treating physicians who saw him 
for PTSD beginning in 2006.  The absence of an in-service 
stressor noted on VA outpatient treatment records beginning in 
2006 renders this evidence less than probative on the issue of 
whether the Veteran's PTSD is related to active service even 
under the relaxed evidentiary threshold contained in the revised 
§ 3.304(f).  Id.

In summary, the Board finds that there is no competent medical 
evidence, to include a nexus opinion, which shows that the 
Veteran has been diagnosed as having PTSD based on a corroborated 
in-service stressor.  The Veteran has not submitted or identified 
any evidence showing such a diagnosis.  Nor has he submitted or 
identified sufficient information or evidence which would permit 
corroboration of his claimed in-service stressors on which a 
valid diagnosis of PTSD must be based.  Accordingly, the Board 
finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of PTSD have been continuous since service.  He 
asserts that he continued to experience symptoms relating to PTSD 
after he was discharged from the service.  In this case, after a 
review of all the lay and medical evidence, the Board finds that 
the weight of the evidence demonstrates that the Veteran did not 
experience continuous symptoms of PTSD after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of PTSD since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination, he denied any history or 
complaints of psychiatric symptoms, including PTSD.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and he was found to be normal 
psychiatrically.  His in-service history of symptoms at the time 
of service separation is more contemporaneous to service so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to PTSD for approximately 42 years following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (July 1964) and initial 
reported symptoms related to PTSD in October 2006 (nearly a 
42-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (finding that lengthy period of absence of medical 
complaints for condition can be considered as factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  He did not claim that symptoms 
of his disorder began in (or soon after) service until he filed 
his current VA disability compensation claim.  Such statements 
made for VA disability compensation purposes are of lesser 
probative value than his previous more contemporaneous in-service 
histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements). 

As discussed above, during the recent VA compensation claim, the 
Veteran provided vague and inconsistent statements concerning his 
claimed in-service stressors which, in his view, led to his 
PTSD.  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden, 125 F.3d at 1481 
(finding Board entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 
512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and the absence of complaints or treatment for years 
after service.  The Veteran's own inconsistencies in reporting 
his in-service history to his post-service VA and private 
treating physicians also undercut the probative value of his lay 
assertions and Board hearing testimony.  For these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms since service 
separation.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).As the preponderance of the evidence is 
against the Veteran's claims, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for asbestosis is 
not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for hypertension is 
not reopened.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran essentially contends that he incurred his current 
acquired psychiatric disability, to include generalized anxiety 
disorder and major depression, as a result of active service.  As 
noted above, the Board has found that service connection is not 
warranted for PTSD because there is no valid diagnosis of PTSD 
based on a corroborated in-service stressor.  The medical 
evidence also shows that the Veteran has been diagnosed as having 
an acquired psychiatric disability other than PTSD.  
Specifically, the Board notes that, in a July 2009 letter, a VA 
social worker at a Vet Center diagnosed the Veteran as having 
major depression and generalized anxiety disorder.  In light of 
the Court's recent decision in Clemons, the claim of service 
connection for an acquired psychiatric disability other than 
PTSD, to include generalized anxiety disorder and major 
depression, is remanded for an examination which addresses the 
contended causal relationship between the Veteran's current 
acquired psychiatric disability other than PTSD and active 
service.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include generalized anxiety disorder and 
major depression.  A copy of the notice 
letter should be included in the claims file.

2.  Then, schedule the Veteran for VA 
examination which addresses the nature and 
etiology of his acquired psychiatric 
disability other than PTSD.  The claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the claims 
file and the results of the Veteran's 
psychiatric examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that an acquired psychiatric 
disability other than PTSD, to include 
generalized anxiety disorder and major 
depression, if diagnosed, is related to 
active service or any incident of such 
service.  A complete rationale should be 
provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include generalized anxiety disorder and 
major depression.  If the benefits sought on 
appeal remains denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


